Citation Nr: 1118683	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-43 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 1951 and from October 1953 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for incontinence secondary to service-connected back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record reveals that the Veteran requires regular assistance with certain activities of daily living, including bathing, dressing, cooking, cleaning, dispensing medications and protecting himself from the ordinary hazards of his daily environment.  In essence, he requires the daily aid and assistance of his spouse or another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Because the claim is being granted herein, no further discussion of the VCAA and its implementing regulations is required.  In any event, the Board notes that in an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  There is no notice letter which informed the Veteran as to disability ratings and effective dates.  However, as noted above, the claim is being granted, therefore, there is no prejudice to the Veteran in this regard.  Moreover, the Veteran will be provided notice of his appellate rights in reference to the assigned effective date by the RO of the Board's allowance of the benefit sought.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran, his wife, and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for SMC Claims

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. 
§ 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the Veteran is service connected for multiple disabilities, to include the following: posttraumatic stress disorder (PTSD), rated as 70 percent disabling; degenerative osteoarthritis of the lumbar spine with radiculopathy, rated as 20 percent disabling; degenerative osteoarthritis of the cervical spine with radiculopathy, rated as 20 percent disabling; degenerative osteoarthritis of all fingers of the left hand, rated as 10 percent disabling; degenerative osteoarthritis of all fingers of the right hand, rated as 10 percent disabling; varicocele, rated as noncompensably disabling; recurrent prostratitis, rated as noncompensably disabling; and varicose veins, rated as noncompensably disabling.  He was also awarded a total disability rating based upon individual unemployability due to service connected disabilities from July 29, 1994.  As of October 22, 2001, the Veteran's combined evaluation for compensation is 90 percent for his service connected disabilities.  

In support of his claim, the Veteran has credibly maintained that he needs assistance dressing and undressing, bathing, and attending to the needs of nature.  He has also indicated that he needs assistance with utensils in that he drops them due to poor grip.  He has fallen several times in the shower and bathroom due to bending over and getting dizzy.

A January 2008 VA examination report notes that the Veteran's wife tends to him and cares for his daily living.  Specifically, she prepares his food, helps him dress, helps him in the shower and drives him everywhere he goes.  The Veteran is not permanently bedridden and he does not have corrected vision or blindness.  He cares for his four dogs and does yard work two days a week.  The examiner opined that the Veteran requires aid and attendance for some dressing, bathing, preparing food and transportation due to his service-connected disabilities.  He is ambulatory and is able to protect himself from hazards of daily living.  

A June 2009 letter from the Veteran's treating VA psychiatrist indicates that his PTSD is worsening and warrants a 100 percent rating.  

An April 2010 VA psychiatric examination report indicates that the Veteran's PTSD does not cause him total social and occupational impairment, nor does it cause him to require aid and attendance of another person.

An April 2010 VA examination notes that the Veteran requires regular assistance of another person in attending to the needs of daily living for cooking, cleaning, bathing, and dispensing medications.  The examiner also opined that the Veteran requires the assistance of another person in protecting himself from the ordinary hazards of his daily environment.

After review of the evidence of record, the Board has determined that it is at least as likely as not that the Veteran is so helpless as to be in need of regular aid and attendance due to a service connected disability.  While the evidence fails to show that the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; or is permanently bedridden; the evidence does show that he is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The VA examinations show that the Veteran's various arthritis disabilities affect him in such a way that he is unable to dress, bathe, cook, clean, or attend to the needs of nature without assistance.  Additional, as noted above, the Veteran requires the assistance of another person in protecting himself from the ordinary hazards of his daily environment.  

Regardless, overall, VA examination reports corroborate that the severity of the Veteran's service-connected disorders, standing alone, would necessitate the regular aid and attendance of another for certain activities of daily living.  See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Consequently, it is apparent from the medical evidence that the basic requirements for special monthly compensation on the account of regular aid and attendance have been met.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports special monthly compensation for regular aid and attendance.  38 U.S.C.A. § 5107(b).




ORDER

SMC based upon the need for regular aid and attendance of another person is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


